Citation Nr: 1502183	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-100 36	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to October 1976. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of this matter is with the RO in San Diego, California.

The Veteran testified before the undersigned at an April 2014 Video Conference hearing.  The hearing transcript is of record.  At the Board hearing, the Veteran withdrew representation of the previously appointed representative, the American Legion; therefore, the Veteran is unrepresented in this claim.  

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

There is competent and persuasive evidence that indicates that as of May 5, 2014, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met as of May 5, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in October 2008, prior to the initial adjudication of the claim, October 2009, and September 2012, the Veteran was provided with the notice required by section 5103(a).  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in all three letters.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  VA examinations have been undertaken and are adequate as they address the criteria necessary to evaluate the claim for a TDIU on appeal.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2014).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2014). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Analysis

Service connection is currently in effect for a lumbosacral strain with degenerative changes, evaluated as 20 percent disabling from April 1 1988 to July 29, 1990 and as 40 percent disabling from July 30, 1990; limitation of motion of the cervical spine, evaluated as 10 percent disabling from January 1, 1980 to August 21, 2008, and as 20 percent disabling from August 22, 2008; diabetes mellitus type II, evaluated as 20 percent disabling from September 20, 2011; compression fracture of T-7, evaluated as 10 percent disabling from October 16, 1976; left lower extremity sciatica associated with lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from March 26, 2014; and right lower extremity sciatica associated with lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from March 26, 2014.  The combined rating is 10 percent from October 16, 1976, 20 percent from January 1, 1980, 40 percent from April 1, 1988, 50 percent from July 30, 1990, 60 percent from August 22, 2008, and 70 percent from September 20, 2011.  Thus, although the Veteran does not meet the schedular criteria for consideration of TDIU prior to September 20, 2011, he does meet the scheduler criteria as of that date.  See 38 C.F.R. § 4.16(a) (2014).  More specifically, beginning on September 20, 2011, the Veteran had one service-connected disability that was evaluated as 40 percent disabling, and his other service-connected disabilities, combined to bring his combined rating to 70 percent.

The Veteran claims that he is unemployable due to his service-connected lumbar spine and cervical spine (neck) disabilities, and that he has not worked as a result of these service-connected disabilities since 2008.  See September 2009 claim for TDIU and April 2014 Video Conference hearing transcript.

The Veteran was afforded a VA spinal examination in May 2012.  The examiner essentially opined that the Veteran's service-connected lumbar spine and cervical spine disabilities would not prevent him from maintaining all forms of gainful employment.  Specifically, he stated that impact of the cervical spine condition on the claimant's ability to work is mild to moderately increased time required to complete certain occupational tasks, such as climbing, stooping, kneeling, crouching, lifting, and carrying, as well as mildly decreased standing and ambulation potential secondary to pain resulting from his cervical, thoracic and lumbar pathology; however, it is not a contraindication for him not to perform these tasks in most occupations.  He opined further that the cervical, thoracic and lumbar pathology evaluated at that time would not preclude employment involving physical activities of employment except in the highest physical labor occupations such as construction.  Otherwise, he concluded, in the majority of all other occupations, physical activities of employment would not be contraindicated as a result of his lumbar spine and cervical spine conditions.

As noted in the August 2014 remand, the Veteran was granted service connection for diabetes mellitus, type II (DM) in August 2013.  As the Veteran's DM was not service-connected at the time of the May 2012 VA examination, the examiner did not discuss the impact of the disability on the Veteran's ability to work.  Consequently, the Board remanded the claim in August 2014 to afford the Veteran a VA examination to determine whether his service-connected disabilities precluded him from obtaining or maintaining gainful employment.  The record reflects that the Veteran failed to appear for a VA examination scheduled in September 2014.

Nevertheless, the Veteran had previously been afforded a VA examination for his lumbar spine disability on May 5, 2014.  The examiner noted that the Veteran's back disability had deteriorated, preventing him from standing upright, and that he was no longer able to walk with the assistance of a cane.  Based on this evidence, the examiner opined that it is unlikely that the Veteran would be able to find gainful employment with his current back condition.  In this regard, the examiner also noted that the Veteran could not lift or walk without assistance, some days he would be at risk for falling due to fluctuating weakness and pain in his legs, and he was unable to sit for more than a few minutes before he needed to change his position.
Based on these findings, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran was rendered unemployable as a result of his service-connected disabilities, as of May 5, 2014, the date of his VA examination that noted that his service-connected back disabilities had substantially deteriorated, preventing him, according to the examiner, from finding gainful employment.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.
Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to September 20, 2011, the Veteran has alleged unemployability prior to that date and the Board must therefore determine whether the evidence warrants an award of TDIU prior to September 20, 2011.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2014).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2014).  In this case, as will now be addressed, neither criterion is met prior to May 5, 2014.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period prior to May 5, 2014 is not in order.  

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities prevented him from obtaining or engaging in substantially gainful employment prior to May 5, 2014.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected low back and neck disabilities caused him to stop working in 2008.  Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his back and neck disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his low back or cervical spine disability, or any other service-connected disability.  

In this regard, Social Security Administration records show that during a physical residual functional capacity assessment in May 2009, the Veteran demonstrated occasional exertional limitation of 20 pounds, frequent lifting limitation of 10 pounds, and limitation of 6 hours of standing or walking in an 8 hour work day.  The report also noted that the Veteran had occasional difficulty with climbing, balancing, stooping, crouching and crawling, but no manipulative, visual, communicative or environmental limitations.  It also noted that he had unlimited push or pull capacity.  This evidence does not show that the Veteran was unemployable due to his service-connected disabilities prior to May 2014.  

Significantly, the May 2012 VA examiner (the only examiner to give an opinion on the Veteran's employability prior to May 5, 2014) opined that although the Veteran's service-connected lumbar spine and cervical spine disabilities would cause mild to moderately increased time required to complete certain occupational tasks, such as climbing, stooping, kneeling, crouching, lifting, and carrying, as well as mildly decreased standing and ambulation potential secondary to pain, the disabilities would not prevent him from maintaining all forms of gainful employment, and would essentially only prevent him from performing physical activities of employment in the highest physical labor occupations, such as construction.  The record does not show and the Veteran has not alleged, that he has ever worked in the construction field.  In fact, he reported that he previously worked as a carpenter, cook, stocker, meat cutter, and last worked as a butcher in 2008.  See September 2009 claim for TDIU.  There is no contrary medical opinion of record, and it was not until the May 5, 2014 VA examination that the evidence showed a deterioration in the Veteran's service-connected spine disabilities to such degree that the Veteran's ability to secure or follow substantially gainful employment would be significantly impacted.  

The opinion of the May 2012 VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected low back and neck disabilities rendered him unemployable since 2008, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disabilities, and consideration of the educational and occupational history.  The Board also notes that the May 5, 2014 examiner did not indicate that the Veteran's service-connected back disabilities had been that severe throughout the duration of the appeal.  In fact, he specifically noted that the back condition had deteriorated.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's service-connected back disabilities were not as severe in May 2012 (that is, to the degree that would prevent the Veteran from securing or following a substantially gainful occupation) as it was in May 2014.

There is also no evidence showing that the Veteran's other service-connected disabilities, including his diabetes mellitus, compression fracture, or bilateral lower extremity sciatica have been severe enough alone, or in conjunction with his service-connected lumbar spine and cervical spine disabilities, to render him unemployable prior to May 5, 2014.  In this regard, as noted above, the Veteran was scheduled for a VA examination in September 2014 pursuant to the Board's August 2014 remand instructions to address the impact of all of his service-connected disabilities on his employability; but failed to report for the examination, and he has not provided an explanation for his failure to report or requested that the examination be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied. 38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The most current medical evidence of record regarding the Veteran's service-connected diabetes is from August 2009 showing that the Veteran was on medication and a restricted diet.  There is no evidence that he required restriction of activities, which would include employment, due to this diabetes.  Neither VA examiner noted above discussed the impact of the Veteran's service-connected compression fracture nor lower extremity sciatica on his ability to work, however, the Veteran has not claimed that he is unemployable due to these disabilities.  Rather, he has specifically cited his lumbar spine and neck disabilities as the cause of his unemployability.  See September 2009 claim for TDIU.  Nevertheless, the most current medical evidence of record shows that the Veteran experiences mild pain and limitation of motion in the T-7 area of the spine, and no more than mild incomplete paralysis of the lower extremities, associated with his service-connected low back disability, which was not found to be severe enough to prevent gainful employment prior to May 5, 2014.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period prior to May 5, 2014, and that referral for consideration of entitlement to TDIU on an extraschedular basis prior to that date is not warranted.  


ORDER

Entitlement to a TDIU is granted, effective May 5, 2014, subject to the rules governing the payment of monetary benefits.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


